United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1690
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

          Cuauthemoc Sanchez-Lopez, also known as Luis Picon Sanches

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: June 26, 2013
                               Filed: July 1, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Cuauthemoc Sanchez-Lopez appeals the below-Guidelines-range sentence the
district court1 imposed after he pled guilty, pursuant to a plea agreement, to an

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
immigration offense. His counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court abused its
discretion by declining to vary downward even further.

       Upon careful review, this court concludes that Sanchez-Lopez’s appeal falls
within the scope of the appeal waiver contained in the plea agreement, that he entered
into both the appeal waiver and the plea agreement knowingly and voluntarily, and
that no miscarriage of justice would result from enforcing the appeal waiver in this
case. See United States v. Jennings, 662 F.3d 988, 990 (8th Cir. 2011) (court should
enforce appeal waiver if both waiver and plea agreement were entered into knowingly
and voluntarily, appeal is within waiver’s scope, and no miscarriage of justice would
result); see also United Stated v. Azure, 571 F.3d 769, 772 (8th Cir. 2009) (de novo
review of whether defendant waived right to appeal sentence). An independent
review of the record under Penson v. Ohio, 488 U.S. 75 (1988), reveals no
nonfrivolous issues outside the scope of the appeal waiver.

      Counsel’s motion to withdraw is granted, and the appeal is dismissed.
                     ______________________________




                                         -2-